Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7 and 15-26 are allowable.
The following is an examiner’s statement of reasons for allowance: the present invention is directed at a WATERMARK PRINTED ON MATCHING COLOR MEDIA FORMING METAMERIC PAIR.
Claims 1-4, 6, 7 and 15-26 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... automatically identifying a print media having a media color matching the marking color and having a media spectral reflectance property that has a different amount of spectral reflectance from the marking spectral reflectance property using the processor; automatically printing differently colored calibration patches of the marking material combined with different colorants on a test sheet of the print media using a printing engine of the printer; automatically identifying, as a matching calibration patch, one of the calibration patches printed on the test sheet in which a printed color of the marking material most closely visually matches the media color using an optical scanner of the printer; and automatically identifying a revised marking color used to print the matching calibration patch using the processor; and automatically printing a watermark on the print media by applying the marking material to the print media using the printing engine, wherein the printing of the watermark is performed using the revised marking color.”
Dependent claims 2-4, 6 and 7 are inherently allowed based on their dependency on claim 1.
Claim 15: “... an optical scanner in communication with the printing device, wherein the optical scanner is configured to scan the differently colored calibration patches on the test sheet; and a processor in communication with the optical scanner and the printing device, wherein the processor is configured to identify a marking color of the marking material within a storage compartment, wherein the marking material has a marking spectral reflectance property, wherein the processor is configured to identify a print media in the media supply having a media color matching the marking color and having a media spectral reflectance property that has a different amount of spectral reflectance from the marking spectral reflectance property, wherein the processor is configured to identify from the scan performed by the optical scanner, as a matching calibration patch, one of the calibration patches printed on the test sheet in which a printed color of the marking material most closely visually matches the media color, wherein the processor is configured to identify a revised marking color used to print the matching calibration patch, and wherein the printing device is configured to print a watermark on the print media using the revised marking color.”
Dependent claims 16-20 are inherently allowed based on their dependency on claim 15.
Independent claim 21 is similarly cited as claim 15 above.
Dependent claims 22-26 are inherently allowed based on their dependency on claim 21.
The closest prior art to Chapman (US Patents 9674391, 9538041, 9516190, 9415606 and 9193201) to Miller et al. (9444969, 9148546 and 9106847), while each discloses printing with a colorant that is metamerically matched to the substrate, they each fail to anticipate or render obvious the above underlined limitation combination(s) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672